Citation Nr: 1449672	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  13-36 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease, to include as due to exposure to herbicides.

2.  Entitlement to service connection for a variously diagnosed psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for type 2 diabetes mellitus, to include as due to exposure to herbicides

5.  Entitlement to service connection for a skin disability, to include as due to exposure to herbicides.

6.  Entitlement to a compensable rating for bilateral hearing loss.

7.  Entitlement to special monthly pension based on the need for aid and attendance (A&A).
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1954 to June 1963.  These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2012 (Parkinson's disease) and August 2012 (remaining issues) rating decisions of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In January 2013, a hearing was held before a decision review officer (DRO).  In August 2014, a videoconference hearing was held before the undersigned.  Transcripts of both hearings are associated with the record.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  During the August 2014 hearing, the undersigned identified the issues on appeal and focused on the elements necessary to substantiate the claims, and identified evidence that could assist the Veteran in substantiating the claims.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

The Board notes that the Veteran was originally represented by an attorney who no longer has authority to represent claimants.  At the August 2014 hearing, the Veteran was represented by another attorney; however, the record does not include a designation of such attorney as the Veteran's representative (which was to be forth-coming).  In September 2014, VA notified the Veteran that if he wished to be represented, he would need to complete an enclosed VA Form 21-22 and that if he did not respond within 30 days of the letter, VA would assume he was representing himself.  He did not respond.  Accordingly, the Board will proceed in this appeal with the understanding that the Veteran is appearing pro se.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

At the January 2013 DRO hearing, the Veteran indicated that he had not worked since 1984 and was receiving Social Security Administration (SSA) disability benefits.  Records pertaining to the award of such benefits are constructively of record, may contain pertinent information, and must be secured.  Also, records of the Veteran's treatment since August 2012, are not associated with the record.  As such records may contain pertinent information, they must also be secured.

Additionally, the Veteran has reported that he trained men to shoot in service and that he was in and out of Vietnam for a year and now has related nightmares.  He indicated his life was in constant danger.  See August 2012 VA examination report.  That examiner found that the Veteran had a diagnosis of PTSD related to a fear of hostile military or terrorist activity.  The record contains a formal finding of a lack of information to corroborate service in the Republic of Vietnam.  However, there does not appear to be a formal finding whether or not there is credible supporting evidence of any other alleged stressor in service (the Veteran has alleged service in, and being detailed from,  Morocco).

Furthermore, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that the scope of a mental health disability claim includes any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record, i.e., that matter(s) of service connection for other psychiatric disability(ies) diagnosed is/are part and parcel of service connection for a psychiatric disability claim (and that such matter(s) is/are before the Board).  Here, a review of the record found that the Veteran has received diagnoses of depression, anxiety disorder, and mood disorder, in addition to PTSD.  Service treatment records note that he reported a nerve disability and being nervous.  A VA examination to secure a medical opinion as to the nature and likely etiology of his current psychiatric disorders is indicated. 

Regarding the low back, the Veteran has a diagnoses of arthritis and degenerative disc disease.  Service treatment records (STRs) show he reported low back pain and a low back injury in service.  In November 1962, the assessment was a postural backache.  At the August 2014 hearing, he testified that he injured his back in service.  He has also indicated that he injured his back at a postservice job in 1984.  A VA examination to secure a medical opinion regarding the nature and likely etiology of his back disability is needed.

The Veteran has also claimed that he has a skin disability that was incurred in service.  His STRs show that he was treated for a staph infection and lesions on his face (in March 1960).  Treatment records (dated in May 2012) show he had multiple lesions on his forehead and multiple blood blisters and scabs.  Accordingly, an examination to secure a medical opinion is warranted.

Further, at the August 2014 hearing, the Veteran testified that his hearing acuity had worsened.  He was last examined by VA to assess this disability in August 2012.  In light of the allegation of worsening and the length of the intervening period, a contemporaneous examination to assess the disability is necessary.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Secure for the record from SSA a copy of the Veteran's award of SSA disability benefits and copies of all medical records considered in connection with such award.  If any such records are unavailable, the reason for their unavailability must be noted in the record, and the Veteran should be so advised.  

2.  Secure for the record copies of the Veteran's service personnel records showing all of his duty assignments, indicating units, locations, and military occupational duties.

3.  Secure for the record copies of the complete updated clinical records of any VA or private treatment the Veteran has received for each of the disabilities at issue.

4.  Thereafter, ask the Veteran to make a listing identifying each of his alleged stressor events in service by unit (in which he was serving at the time), location, dates, and nature of event (and any other persons involved), and make a formal determination for the record (to include rationale) as to whether there is credible supporting evidence of any alleged stressor event in service (identifying the stressor).  Also make a formal determination for the record as to whether the Veteran's service involved circumstances consistent with a fear of hostile military/terrorist activity.  

5.  Thereafter arrange for the Veteran to be examined by an appropriate VA psychiatrist or psychologist to determine whether he has any psychiatric disability (to specifically include PTSD) that is related to his active service.  The examiner must be advised of the AOJ's findings regarding whether there is corroborating evidence of a stressor event in service, and whether the Veteran served in circumstances consistent with a fear of hostile activity.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Following examination of the Veteran and review of his record, the examiner must provide opinions that respond to the following:

(a)  Please identify by diagnosis each psychiatric disability entity found.  Specifically, does the Veteran at least as likely as not (a 50 % or better probability) have a diagnosis of PTSD related to a corroborated stressor event in service (or based on a fear of hostile/terrorist activity if the circumstances of his service are determined by the AOJ to be consistent with such fear)?  If PTSD is not diagnosed, explain why the Veteran does not meet the criteria for such diagnosis.  The examiner should comment on the August 2012 VA examiner's findings.

(b)  For each psychiatric disability entity other than PTSD diagnosed, to specifically include depression, anxiety disorder, and mood disorder, opine whether such is at least as likely as not (a 50 % or better probability) etiologically related to the Veteran's service, to include his complaints of a nerve condition/being nervous noted therein.

The examiner must explain the rationale for all opinions in detail, citing to supporting factual data as deemed appropriate.

6.  Then arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his low back disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a)  Identify (by diagnosis) each low back disability entity found.

(b)  As to each low back disability entity diagnosed, opine whether such is at least as likely as not (a 50% or better probability) related to the Veteran's service, to include his low back complaints/or activities therein.

The examiner must explain the rationale for all opinions in detail, citing to supporting factual data as deemed appropriate.

7.  Then arrange for an examination of the Veteran by a dermatologist to determine the nature and likely etiology of any skin disability found.  The record must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a)  Please identify (by diagnosis) each skin disability entity found.

(b)  As to each skin disability entity diagnosed, opine whether such is at least as likely as not (a 50% or better probability) related to the Veteran's service, to include skin complaints/treatment therein.

The examiner must explain the rationale for all opinions in detail, citing to supporting factual data as deemed appropriate.

8.  Also arrange for the Veteran to be examined by an audiologist to determine the current severity of his service-connected bilateral hearing loss.  The entire record must be reviewed by the examiner in conjunction with the examination.  All findings should be described in detail.  The examiner should specifically comment on the impact the hearing loss has on the Veteran's daily activities. 

9.  Arrange for the Veteran to be afforded another examination to assess whether the combined effect of all of his disabilities (not due to misconduct) is such that he is confined to the premises of his domicile or requires the regular aid and attendance of another person.

10.  Review the record and readjudicate the claims.  If any remains denied, issue an appropriate supplemental statement of the case and afford the Veteran opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

